Citation Nr: 1748842	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Nashville, Tennessee RO.

A Travel Board hearing was held before the undersigned in November 2014.  A transcript of the hearing is of record.

This appeal was previously before the Board in June 2017 at which time it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in June 2017 in order to obtain an addendum opinion which adequately addressed the totality of the evidence of record.  

In response to the June 2017 Board remand a July 2017 VA addendum opinion was obtained.  The opinion provider concluded the Veteran did not have a current diagnosis of sarcoidosis.  The opinion provider explained that she reviewed the Veteran's April 2015, June 2015, June 2016, and January 2017 statements as requested by the Board remand but indicated that they did not support a diagnosis.  Specifically the opinion provider found that the Veteran was not competent to diagnose sarcoidosis and therefore his statements had no value.  In addition the opinion provider found the December 2014 private opinion provided by Dr. C.P. was not accurate because Dr. C.P. relied on inaccurate information.  Specifically, the opinion provider noted Dr. C.P. indicated the Veteran had in-service symptoms of chronic back pain, increased liver enzymes and heart conduction delay however, the opinion provider noted the presence of these symptoms during the Veteran's active service was not supported by his service treatment records (STRs).  The opinion provider noted that the Veteran was service-connected for a back disability but indicated that there was no evidence that the presence of this disability equated to a diagnosis of sarcoidosis.  

The Board finds the July 2017 VA addendum opinion inadequate.  The opinion provider did not adequately address the evidence as requested by the June 2017 Board remand.  Stegall, supra.  Specifically, the opinion provider did not address the Veteran's April 2015, June 2015, June 2016, and January 2017 statements.  The opinion provider summarily dismissed the Veteran's contentions because she found the Veteran not competent.  The opinion provider was asked to address whether the Veteran's contentions regarding the medical evidence he submitted are sufficient to establish a diagnosis of sarcoidosis, she was not asked to make a determination regarding the Veteran's competency.  In addition the opinion provider discredited the December 2014 private opinion provided by Dr. C.P., in part, because the Veteran's STRs did not show in-service symptoms of sarcoidosis, including back pain.  The opinion provider contradicted herself later by noting that the Veteran had been service connected for a back disability indicating he had back symptoms which were etiologically related to his active service.  Moreover, the Board notes it is impermissible to conclude the Veteran did not have symptoms during his active service merely because they are not documented in his STRs.  

As such, an additional addendum opinion must be obtained which adequately addresses the evidence in the Veteran's claims file.  

Moreover, the Veteran continues to receive treatment at a VA medical center.  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the record is determined to be complete, contact the November 2016 addendum opinion provider who provided an opinion regarding the Veteran's sarcoidosis and request an addendum opinion.

The VA examiner should be asked to re-review the claims file and address the following:

(a)  Does the Veteran have a current diagnosis of sarcoidosis?  In answering this question, please explain whether all indicated diagnostic testing has been completed to reasonably attempt to confirm the Veteran's assertion that he has sarcoidosis.  

The examiner must consider and discuss the following:

(i)  The arguments presented by the Veteran in his April 2015, June 2015, June 2016, January 2017, and September 2017 statements; 

(ii)  The June 2016 appellant brief with attached literature noting sarcoidosis can manifest outside of the lungs;   

(iii)  The December 2014 private opinion from Dr. C.P. stating that the Veteran has a diagnosis of "Systemic Sarcoidosis/Neurosarcoidosis" which was evident from his family history of sarcoidosis and his in-service symptoms of chronic low back pain, heart conduction delay, and increased liver enzymes; 

(iv)  A March 2015 VA treatment record indicating that sarcoid lung involvement had been ruled out; and

(v)  An April 2015 VA ophthalmology note declining to rule out sarcoidosis as a factor in the Veteran's eye disabilities.  

(b)  If a diagnosis of sarcoidosis is made, then is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's sarcoidosis had its clinical onset in service or is otherwise related to his active duty, to include as based on removal of nonskid coating from naval ships and radiation exposure during his active service?

The opinion provider must consider and discuss the December 2014 opinion from Dr. C.P. indicating that the Veteran's sarcoidosis is etiologically related to his active service as noted by his in-service symptoms of chronic low back pain, heart conduction delay, and increased liver enzymes and in-service radiation exposure.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

If the November 2016 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  If a diagnosis of sarcoidosis is confirmed, then complete the necessary development regarding radiogenic diseases in accordance with 38 C.F.R. § 3.311.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for sarcoidosis.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




